IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                               December 20, 2007
                                No. 07-60008
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

LIRIDON BEKTESHI

                                            Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                            Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A79 475 791


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
      Liridon Bekteshi petitions this court for review of the decision of the Board
of Immigration Appeals (BIA) affirming the immigration judge's (IJ) order
denying his applications for asylum, withholding of removal, and relief under the
Convention Against Torture.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-60008

      When, as here, the BIA summarily affirms without opinion and essentially
adopts the IJ’s decision, we review the IJ’s decision. See Mikhael v. INS, 115
F.3d 299, 302 (5th Cir. 1997).
      Bekteshi argues that the IJ’s determination that his expert witness’s
testimony was not credible is in error because the inconsistencies relied on by
the IJ did not exist and, therefore, cannot provide the basis for an adverse
credibility determination. Bekteshi has not demonstrated that the record
compels a conclusion contrary to that of the IJ and therefore has not provided a
basis for this court to replace the IJ’s determinations concerning credibility or
ultimate factual findings based on credibility determinations with its own
determinations. Efe v. Ashcroft, 293 F.3d 899, 905 (5th Cir. 2002).
      Review of the record reveals that the IJ’s determination that Bekteshi
failed to demonstrate that he is entitled to asylum is supported by substantial
evidence. The burden of proof for withholding of removal is a higher standard
than asylum. Failure to satisfy the less demanding asylum standard is, a
fortiori, a failure to demonstrate eligibility for withholding of removal. Id. at
906. The Convention Against Torture does not require persecution; it requires
that an applicant prove that it is more likely than not that he will be tortured
if removed. Id. at 906-07. Bekteshi has not demonstrated that he is entitled to
relief on these alternative grounds.
      The petition for review is therefore DENIED.




                                       2